NUMBER 13-13-00604-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


ROY LYNN MCDAVID JR.,                                                                      Appellant,

                                                    v.

JOHN DOE LAND AND STRUCTURE
OWNER, 5701 COUGAR DRIVE, APT - D,
AUSTIN, TEXAS 78745,                                                                        Appellee.


                       On appeal from the 261st District Court
                             of Travis County, Texas.



                                ORDER TO FILE BRIEF
      Before Chief Justice Valdez and Justices Perkes and Longoria
                            Order Per Curiam

        This cause is before the Court on appellant’s second motion for extension of time

to file the brief. 1   Appellant’s brief was originally due to be filed on April 21, 2014, and



        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2013 3d C.S.).
this Court has previously granted appellant an extension for the filing of appellant’s brief

in this cause. Appellant has filed his second motion requesting additional time to file the

appellate brief in this cause.

       The Court, having fully examined and considered appellant's second motion for

extension of time to file the brief, the extension previously granted in this cause, is of the

opinion that, in the interest of justice, appellant's second motion for extension of time to

file the brief should be GRANTED with order.

       Appellant is hereby ORDERED to file a brief on or before August 1, 2014. The

brief shall comply with Texas Rule of Appellate Procedure 38.1. See TEX. R. APP. P.

38.1. If appellant fails to file a brief, the Court may dismiss the appeal for want of

prosecution and appellant’s failure to comply with this Court’s directive and the appellate

rules. See id. 38.8(a)(1), 42.3(b),(c).

       It is so ORDERED.

                                                         PER CURIAM


Delivered and filed the
10th day of July, 2014.




                                              2